             Case 15-27286      Doc 114-4      Filed 05/11/20   Page 1 of 1




                   UNITED STATES BANKRUPTCY COURT FOR
                        THE DISTRICT OF MARYLAND

IN RE: Mark C Meredith                                      Case no. 15-27286-RAG

                   Debtor(s)                                       Chapter 13

 ORDER GRANTING MOTION TO MODIFY PLAN UNDER SECTION 1329 (d) OF
                    THE BANKRUPTCY CODE

         The Motion to Modify Plan came on for hearing, the court having considered the

motion it is therefore

         ORDERED that the Motion to Modify Plan is granted.

Cc: J.Michael Broumas, Esquire
Broumas Law Group LLC
8370 Court Avenue, Suite 203
Ellicott City, Maryland 21043

Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, MD 21286

All creditors on the attached mailing matrix



                                    END OF ORDER
